Title: From Benjamin Franklin to Robert Morris: Two Letters, 28 January 1782
From: Franklin, Benjamin
To: Morris, Robert


I.
Sir,
Passy, Jan. 28. 1782
I received a few Days since by the Marquis de la Fayette, your several Letters of Nov. 27. Dec. 3 et Dec. 4. with the Papers referr’d to, the reading of which gave me great Satisfaction, as they show the Steps you are taking with so much Zeal, Judgment & Activity for putting into good Order our Finances, & restoring the Public Credit. My Notice of this Opportunity to write is so very short, that I cannot now answer those Letters, but shall do it fully by the Alliance, who I understand cannot make the Cruize proposed for Want of Hands, and therefore may the sooner return. I enclose a Copy of my last, written when I was much dejected by the embarras’d Situation the Drafts had brought me into. I have yet obtained no Assurances of Relief; but since the Arrival of the Marquis I have some Hope. Tho’ I cannot yet give you any as to the twelve Millions you demand. I shall see the Minister on Wednessday; and will immediately after write to you by all Opportunities. Mr. Barclay is still in Holland. I deliver’d your Letter to Mr. Grand. With the sincerest Esteem, I am, Sir, &c
R. Morris Esq.
 
II.
Sir,
Passy, Jan. 28. 1782.
I wrote a few Lines to you this Morning, and understanding that the Courier is not yet gone off for Brest, I have time to acquaint you, that our good Friend the Marquis whom I have just now seen, has been at my Request with all the Ministers, spent an hour with each of them, pressing with all the Arguments possible a farther Supply of Money for the ensuing Campaign; and being better acquainted with Facts he was able to speak with greater Weight than I could possibly do. He finds that the general Determination had been not to furnish any more Money: and tho’ he thinks he has so far prevailed as that the Matter may be reconsidered and possibly some may be obtained, wich however is far from being certain, he does not imagine it will be much, and that therefore it will be best for us to act as if none were to be expected. I shall see M. de Vergennes to-morrow, and shall write you farther by the first Opportunity.
I will just add one short Reflection, that wrong Estimates are often made of a friend’s abilities; and Borrowers are apt to say help me with with such a Sum, ’tis to a Man of your Health a Trifle. They are ignorant of the Demands constantly made upon him by the Course of the Expence he is necessarily engaged in which may be equal to and perhaps exceed his Incomes. And it is granting [grating?] to be pressed for Loans in a manner that obliges a Man either to seem unkind by refusing, or to disclose his own Inhabilities. Let us be assured that if we do not obtain another Loan it is [not?] for Want of Good Will to us. With great Regard, I have the honour to be, &c
R. Morris Esqr.
